Citation Nr: 1202827	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-33 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether the claim should be granted.

2.  Entitlement to service connection for a psychiatric disability (other than PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (2011).

The Veteran had active military service from May 1970 to January 1972, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2007 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In April 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.

Although the Hartford RO determined in the Statement of the Case that new and material evidence had been submitted to reopen the claim of entitlement to service connection for PTSD, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board observes that the Veteran has separately applied for service connection for PTSD and for a psychiatric disability other than PTSD.  The current characterization of the Veteran's claims is proper under Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Subsequent to the certification of the Veteran's appeal, the Board received additional pertinent evidence that was not initially considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's representative, and thus the Board will consider it in its decision.  See 38 C.F.R. § 20.1304(c) (2011).

The issue of entitlement to service connection for psychiatric disability, to include PTSD, is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD was denied in an unappealed, October 2001 rating decision.

2.  The evidence received since the October 2001 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim to reopen.  In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 
Analysis

The RO denied reopening a claim of entitlement to service connection for PTSD in a rating decision issued in October 2001.  The Veteran was notified of the denial by a letter dated in November 2001 but did not appeal.  In addition, no pertinent evidence was submitted during the appeal period.  The October 2001 rating decision is accordingly final.  

The bases for the denial of the claim of entitlement to service connection for PTSD in October 2001 were that there was no adequate diagnosis of PTSD, and that the Veteran had not provided sufficient information regarding any claimed stressor to permit verification.

The evidence of record in October 2001 consisted of the Veteran's statements, service treatment records, and VA treatment records, containing a provisional diagnosis of chronic PTSD.

Evidence received since the October 2001 decision includes VA and Vet Center treatment records with multiple diagnoses of PTSD.

Because the absence of current evidence of a diagnosis of PTSD was one of the elements not present in October 2001, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade, 24 Vet. App. 110.


ORDER

New and material evidence having been received, reopening of the claim for service connection for PTSD is granted. 


REMAND

In August 2008, the Veteran's treating counselor from the Vet Center submitted treatment records, as well as a Notice of a Partially Favorable Decision from the Social Security Administration (SSA).  The record does not reflect that the treatment records procured by the SSA have been associated with the claims file.  Thus, records from that agency should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Further, at his hearing, the Veteran testified that he was hospitalized at a private hospital in 1993, due to psychiatric issues.  Records pertaining to this hospitalization have not been associated with the claims file, and an attempt to obtain them should be made while the case is in remand status.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2011);          38 C.F.R. 3.304(f)(1) (2011); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

On July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The July 2010 amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to a veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and that the veteran's symptoms are related to the claimed stressor.

Here, the Veteran has a long-standing diagnosis of PTSD.  The Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy.  Notably, the Veteran's DD Form 214 does not indicate he received any combat-related awards or medals, such as the Combat Infantry Badge.  Attempts to corroborate the Veteran's alleged stressors have also been unsuccessful.

Recent treatment records submitted by the Veteran's counselor at the Vet Center indicate, however, that the Veteran reported experiencing anger and a sense of being scared often while in Vietnam.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as the Veteran identified a stressor possibly related to fear of hostile military activity, the Board finds that an examination would be helpful in resolving the claim for service connection.

Also, the Board notes that current treatment records should be obtained before a decision is rendered with regard to this issue.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development, including providing the Veteran with a letter, explaining the July 2010 amendment of 38 C.F.R. § 3.304(f), and eliciting any additional stressor statements from the Veteran related to such amendment.

2.  The RO or the AMC should obtain from the SSA a copy of the Veteran's award of Social Security disability benefits and the records upon which the award was based.

3.  The RO or the AMC should undertake appropriate development to obtain updated treatment records from the Newington VA Medical Center and Rocky Hill Vet Center, as well as any other outstanding records pertinent to the Veteran's claim, to include 1993 records from Middlesex Hospital relating to in-patient treatment for psychiatric issues.

4.  Thereafter, the Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorders present during the period of the claim.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC must provide the examiner with a clear statement of the claimed stressor(s) that he or she is to consider.

All diagnoses made at this examination should conform to the DSM-IV diagnostic criteria.  

Based upon the review of the claims folders and the examination results, the examiner should provide an opinion with respect to each acquired psychiatric disorder other than PTSD currently present or present at any time during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service or was caused or permanently worsened by the Veteran's claimed PTSD.

For a diagnosis of PTSD, the examiner must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor.

The rationale for each opinion expressed must also be provided.  If the required opinions cannot be rendered, the examiner should fully explain why it is not possible to provide the required opinions.

5.  The RO or the AMC should undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative the appropriate opportunity to respond before the claim file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See                 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


